DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-11, 18-19, 21-22, and 25-27 of U.S. Patent No. 9,314,305. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims the method of obtaining MRI image data of a patient, segmenting the MRI data while the patient is in a high-magnetic field of an MRI scanner using predefined characteristics of at least one surgical tool, wherein the surgical tool comprises a flexible grid attached to a skull of the patient, deforming an electronic model of the grid to fit a head and identify associated vertices, calculating user adjustments to move at least one of a pitch, roll X or Y actuator to adjust trajectory of a trajectory guide to provide a desired intrabody trajectory to a target site, displaying the calculated user adjustments to at least one display associated with an MRI suite to thereby provide a user with adjustment data regarding actuator adjustment for at least one of a pitch, roll, X or Y actuator of the trajectory guide to achieve the desired intrabody trajectory thereby facilitating an MRI-guided surgical procedure, providing a User Interface on at elast one display that defines workflow progression for an MRI-guided surgical procedure and allows a user to select steps in the workflow progression, and generating visualizations using the predefined physical characteristics of the grid and the segmented MRI image data of the patient in substantially real time during the surgical procedure for MRI-guided surgical navigation. Although the method does not explicitly recite computer circuitry or a processor, the method steps are to be performed electronically, therefore it would have been obvious to one of ordinary skill in the art to have performed the method by a processor. 
The subject matter of claim 2 corresponds to claims 5 and 8 (Patent). 
The subject matter of claim 3 corresponds to claim 7 (Patent). 
The subject matter of claim 4 corresponds to claims 1 and 9 (Patent), it is obvious in surgical navigation to provide location of trajectory entry. 
The subject matter of claim 5 corresponds to claims and 1 and 25 (Patent), it is obvious to display a visual overlay of the model on the patient during a procedure to allow the physician to visualize before performing surgery. 
The subject matter of claim 6 corresponds to claim 1 and 22 (Patent), it is obvious to combine the method steps to provide workflow for different procedures that uses the same system. 
The subject matter of claim 7 corresponds to claims 9 and 11 (Patent), with respect to multi-dimension it is obvious for MRI to generate volumetric data. 
The subject matter of claims 8-9 corresponds to claim 18 (Patent). The subject matter of claim 10 corresponds to claims 1 and 9 (Patent). 
The subject matter of claim 10 corresponds to claims 1 and 9 (Patent).
The subject matter of claim 11 corresponds to claim 19 (Patent). 
The subject matter of claims 12 and 14 corresponds to claims 21 (Patent). The subject matter of claim 13 corresponds to claims 19 and 20 (Patent). 
The subject matter of claim 15 corresponds to claim 22 (Patent). 
The subject matter of claim 16 corresponds to claims 9 and 26 (Patent), it is obvious to combine the methods in order to alert the user of errors. 
The subject matter of claim 17 corresponds to claims 9 and 23 (Patent), it is obvious to combine the methods in order to alert the user of errors. 
The subject matter of claim 18 corresponds to claims 9 and 27 (Patent), it is obvious to combine the methods in order to alert the user of errors. 
The subject matter of claim 19 corresponds to claims 1, 9, and 25 (Patent), it is obvious to display a visual overlay of the model on the patient during a procedure to allow the physician to visualize before performing surgery. 
The subject matter of claim 20 corresponds to claims 1 and 9 (Patent), it is obvious to combine the methods to provide robotic control of the trajectory guide. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUONG/               Primary Examiner, Art Unit 3793